
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 919
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Stearns (for
			 himself and Mr. Lewis of Georgia)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of Chronic
		  Obstructive Pulmonary Disease Awareness Month.
	
	
		Whereas chronic obstructive pulmonary disease (COPD)
			 includes chronic bronchitis, emphysema, refractory asthma, and bronchiectasis
			 and is always preventable and almost always treatable;
		Whereas the National Institutes of Health have estimated
			 12,000,000 Americans have been diagnosed with COPD;
		Whereas the National Institutes of Health have estimated
			 24,000,000 adults in the United States have symptoms of impaired lung function,
			 indicating that COPD is under diagnosed;
		Whereas COPD is progressive and is not fully reversible
			 but early detection can allow individuals to treat and manage COPD;
		Whereas symptoms of COPD include chronic coughing,
			 shortness of breath, increased effort to breathe, increased mucus production,
			 and frequent clearing of the throat;
		Whereas risk factors for COPD include long-term smoking, a
			 family history of COPD, exposure to air pollution or second-hand smoke, and a
			 history of frequent childhood respiratory infections;
		Whereas more than half of all adults who suffer from COPD
			 report that their condition limits their ability to work, sleep, and
			 participate in social and physical activities;
		Whereas more than half of all adults who suffer from COPD
			 feel they are not in control of their breathing, panic when they cannot catch
			 their breath, and expect their condition to worsen;
		Whereas according to the Centers for Disease Control and
			 Prevention nearly 126,000 adults die in the United States of COPD on an annual
			 basis, making COPD the fourth leading cause of death in the United
			 States;
		Whereas according to the Centers for Disease Control and
			 Prevention COPD afflicts men and women equally, more women then men die from
			 COPD each year;
		Whereas the Centers for Disease Control and Prevention
			 expects COPD to be the third leading cause of death in the United States by
			 2020;
		Whereas the National Institutes of Health have estimated
			 COPD costs an estimated $42,600,000,000 in direct and indirect costs in
			 2007;
		Whereas the Centers for Disease Control and Prevention
			 states that currently no national data source exists that is sufficiently large
			 enough to allow for State level estimates of COPD prevalence;
		Whereas too many people with COPD are not diagnosed or are
			 not receiving adequate treatment; and
		Whereas the establishment of a Chronic Obstructive
			 Pulmonary Disease Awareness Month would raise public awareness about the
			 prevalence of chronic obstructive pulmonary disease and the serious problems
			 associated with the disease: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the goals and ideals of Chronic Obstructive Pulmonary Disease
			 Awareness Month.
		
